Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a spatial coordinates between a lidar sensor, a base, a sensor cooling system; and a cover, as claimed.  
*see uspto form 892 for relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/11/2021